                   Case 19-10488-LSS                 Doc 247         Filed 04/30/19           Page 1 of 5



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                 )
In re:                                                           ) Chapter 11
                                                                 )
Z GALLERIE, LLC, et al., 1                                       ) Case No. 19-10488 (LSS)
                                                                 )
                                        Debtors.                 ) (Jointly Administered)
                                                                 )

         SECOND AMENDED NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
          HEARING ON MAY 1, 2019 AT 10:00 A.M. (PREVAILING EASTERN TIME) 2

UNCONTESTED MATTERS WITH                                   CERTIFICATION                OF      NO      OBJECTION             OR
CERTIFICATION OF COUNSEL:

1.        Application of the Official Committee of Unsecured Creditors of Z Gallerie, LLC et. al.,
          for Entry of an Order Authorizing the Employment and Retention of Cooley LLP as Lead
          Counsel Nunc Pro Tunc to March 20, 2019 [Docket No. 198; Filed 4/10/2019]

                    Related Documents:

                              A.        Certification of Counsel Regarding Application of the Official
                                        Committee of Unsecured Creditors of Z Gallerie, LLC, et al., for
                                        Entry of an Order Authorizing the Employment and Retention of
                                        Cooley LLP as Lead Counsel Nunc Pro Tunc to March 20, 2019
                                        [Docket No. 230; Filed 4/25/2019]

                              B.        Proposed Order

                    Response Deadline: April 24, 2019 at 4:00 p.m.

                    Responses Received:

                    Status:             The Order on this matter has been entered by the Court.




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are
     Z Gallerie, LLC (3816) and Z Gallerie Holding Company, LLC (5949). The location of the Debtors’ service address is:
     1855 West 139th Street, Gardena, CA 90249.
2
     Any party who wishes to attend telephonically is required to make arrangements through CourtCall by telephone (866-582-
     6878) or by facsimile (866-533-2946).


PHIL1 7855726v.1
           Case 19-10488-LSS        Doc 247     Filed 04/30/19    Page 2 of 5



2.   Application for Entry for an Order Authorizing and Approving the Employment of
     Province, Inc. as Financial Advisor to the Official Committee of Unsecured Creditors
     Effective as of March 20, 2019 [Docket No. 199; Filed 4/10/2019]

            Related Documents:

                      A.   Notice of Filing of Schedule 1 to the Declaration of Michael
                           Atkinson in Support of the Application for Entry for an Order
                           Authorizing and Approving the Employment of Province, Inc. as
                           Financial Advisor to the Official Committee of Unsecured
                           Creditors Effective as of March 20, 2019 [Docket No. 214; Filed
                           4/17/2019]

                      B.   Supplemental Declaration of Michael Atkinson in Support of
                           Application for Entry of an Order Authorizing and Approving the
                           Employment of Province, Inc. as Financial Advisor to the Official
                           Committee of Unsecured Creditors Effective as of March 20, 2019
                           Docket No. 227; Filed 4/24/2019]

                      C.   Certificate of No Objection Regarding Application for Entry for an
                           Order Authorizing and Approving the Employment of Province,
                           Inc. as Financial Advisor to the Official Committee of Unsecured
                           Creditors Effective as of March 20, 2019 [Docket No. 231; Filed
                           4/25/2019]

                      D.   Proposed Order

            Response Deadline: April 24, 2019 at 4:00 p.m.

            Status:        The Order on this matter has been entered by the Court.

CONTESTED MATTERS GOING FORWARD:

3.   Disclosure Statement Relating to the Joint Plan of Reorganization of Z Gallerie, LLC and
     Z Gallerie Holding Company, LLC Pursuant to Chapter 11 of the Bankruptcy Code
     [Docket No. 105; Filed 3/22/2019]

            Related Documents:

                      A.   Chapter 11 Plan of Reorganization [Docket No. 16; Filed
                           3/11/2019]

                      B.   Notice of Disclosure Statement Hearing [Docket No. 110; Filed
                           3/25/2019]




                                            2
Case 19-10488-LSS       Doc 247     Filed 04/30/19    Page 3 of 5



          C.   First Amended Joint Plan of Reorganization of Z Gallerie, LLC
               and Z Gallerie Holding Company, LLC Pursuant to Chapter 11 of
               the Bankruptcy Code [Docket No. 238; Filed 4/30/2019]

          D.   [BLACKLINED] First Amended Joint Plan of Reorganization of Z
               Gallerie, LLC and Z Gallerie Holding Company, LLC Pursuant to
               Chapter 11 of the Bankruptcy Code [Docket No. 239; Filed
               4/30/2019]

          E.   Disclosure Statement Relating to the First Amended Joint Plan of
               Reorganization of Z Gallerie, LLC and Z Gallerie Holding
               Company, LLC Pursuant to Chapter 11 of the Bankruptcy Code
               [Docket No. 240; Filed 4/30/2019]

          F.   [BLACKLINED] Disclosure Statement Relating to the First
               Amended Joint Plan of Reorganization of Z Gallerie, LLC and
               Z Gallerie Holding Company, LLC Pursuant to Chapter 11 of
               the Bankruptcy Code [Docket No. 246; Filed 4/30/2019]

Response Deadline:    April 24, 2019 at 4:00 p.m. Extended solely for the
                      Official Committee of Unsecured Creditors, the Office of
                      the United States Trustee, and certain landlords represented
                      by Kelley Drye & Warren LLP, Ballard Spahr LLP, and
                      Connolly Gallagher, LLP to April 29, 2019 at 4:00 p.m.

Responses Received:

          A.   United States Trustee’s Objection to the Debtors’ Motion for Entry
               of an Order (I) Approving the Adequacy of the Disclosure
               Statement; (II) Approving the Solicitation and Notice Procedures
               with Respect to Confirmation of the Debtors’ Joint Chapter 11
               Plan; (III) Approving the Forms of Ballots and Notices in
               Connection Therewith; (IV) Scheduling Certain Dates with
               Respect Thereto; and (V) Granting Related Relief [Docket No.
               234; Filed 4/29/2019]

          B.   Debtors' Response to U.S. Trustee's Objection to the
               Disclosure Statement Motion [Docket No. 245; Filed 4/30/2019]

Status:        This matter is going forward. The Debtors continue to work with
               counsel for the Official Committee of Unsecured Creditors,
               counsel for the Office of the United States Trustee, and certain
               landlords represented by Kelley Drye & Warren LLP, Ballard
               Spahr LLP, and Connolly Gallagher, LLP with respect to informal
               comments raised and formal objections filed, and anticipate filing
               revised pleadings prior to the hearing that resolve such comments.



                                3
           Case 19-10488-LSS        Doc 247     Filed 04/30/19    Page 4 of 5




4.   Debtors’ Motion for Entry of an Order (I) Approving the Adequacy of the Disclosure
     Statement; (II) Approving the Solicitation and Notice Procedures With Respect to
     Confirmation of the Debtors' Joint Chapter 11 Plan; (III) Approving Forms of Ballots and
     Notices in Connection Therewith; (IV) Scheduling Certain Dates With Respect Thereto;
     and (V) Granting Related Relief [Docket No. 106; Filed 3/22/2019]

            Related Documents:

                   A.      Notice of Debtors’ Motion for Entry of an Order (I) Approving the
                           Adequacy of the Disclosure Statement; (II) Approving the
                           Solicitation and Notice Procedures With Respect to Confirmation
                           of the Debtors' Joint Chapter 11 Plan; (III) Approving Forms of
                           Ballots and Notices in Connection Therewith; (IV) Scheduling
                           Certain Dates With Respect Thereto; and (V) Granting Related
                           Relief [Docket No. 111; Filed 3/25/2019]

                   B.      Notice of Proposed Order Regarding the Debtors Motion for Entry
                           of an Order (I) Approving the Adequacy of the Disclosure
                           Statement; (II) Approving the Solicitation and Notice Procedures
                           With Respect to Confirmation of the Debtors' Joint Chapter 11
                           Plan; (III) Approving Forms of Ballots and Notices in Connection
                           Therewith; (IV) Scheduling Certain Dates With Respect Thereto;
                           and (V) Granting Related Relief [Docket No. 242; Filed
                           4/30/2019]

            Response Deadline:    April 24, 2019 at 4:00 p.m. Extended solely for the
                                  Official Committee of Unsecured Creditors, the Office of
                                  the United States Trustee, and certain landlords represented
                                  by Kelley Drye & Warren LLP, Ballard Spahr LLP, and
                                  Connolly Gallagher, LLP to April 29, 2019 at 4:00 p.m.

            Responses Received:

                   A.      United States Trustee’s Objection to the Debtors’ Motion for Entry
                           of an Order (I) Approving the Adequacy of the Disclosure
                           Statement; (II) Approving the Solicitation and Notice Procedures
                           with Respect to Confirmation of the Debtors’ Joint Chapter 11
                           Plan; (III) Approving the Forms of Ballots and Notices in
                           Connection Therewith; (IV) Scheduling Certain Dates with
                           Respect Thereto; and (V) Granting Related Relief [Docket No.
                           234; Filed 4/29/2019]

                   B.      Statement of the Official Committee of Unsecured Creditors to
                           Debtors' Motion for Entry of an Order (I) Approving the
                           Adequacy of the Disclosure Statement; (II) Approving the



                                            4
             Case 19-10488-LSS   Doc 247       Filed 04/30/19   Page 5 of 5



                        Solicitation and Notice Procedures with Respect to
                        Confirmation of the Debtors' Joint Chapter 11 Plan; (III)
                        Approving Forms of Ballots and Notices in Connection
                        Therewith; (IV) Scheduling Certain Dates with Respect
                        Thereto; and (V) Granting Related Relief [Docket No. 244;
                        Filed 4/30/2019]

             Status:    This matter is going forward. The Debtors continue to work with
                        counsel for the Official Committee of Unsecured Creditors,
                        counsel for the Office of the United States Trustee, and certain
                        landlords represented by Kelley Drye & Warren LLP, Ballard
                        Spahr LLP, and Connolly Gallagher, LLP with respect to informal
                        comments raised and formal objections filed, and anticipate filing
                        revised pleadings prior to the hearing that resolve such comments.

Dated: April 30, 2019               /s/ Domenic E. Pacitti
Wilmington, Delaware               Domenic E. Pacitti (DE Bar No. 3989)
                                   Michael W. Yurkewicz (DE Bar No. 4165)
                                   KLEHR HARRISON HARVEY BRANZBURG LLP
                                   919 N. Market Street, Suite 1000
                                   Wilmington, Delaware 19801
                                   Telephone:    (302) 426-1189
                                   Facsimile:    (302) 426-9193
                                   -and-
                                   Joshua A. Sussberg, P.C. (admitted pro hac vice)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   Telephone:    (212) 446-4800
                                   Facsimile:    (212) 446-4900
                                   -and-
                                   Justin R. Bernbrock (admitted pro hac vice)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   300 North LaSalle
                                   Chicago, Illinois 60654
                                   Telephone:     (312) 862-2000
                                   Facsimile:     (312) 862-2200

                                   Co-Counsel for the Debtors and Debtors in Possession




                                           5
